Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2021 has been entered.
 

Response to Arguments
Although Applicant has amended the claims in the response, all arguments which may apply to the grounds of rejection below will be addressed as unpersuasive. 

Regarding Lee, Applicant argues “thus as long as a skilled artisan should maintain the task and the effect of Lee, he or she cannot easily obtain a motive for discretionally changing the constitutions of the solar cells of Lee”. First, Applicant provides no support or evidence for this position as it is no more than opinion. Applicant’s opinion alone cannot be considered persuasive in overcoming the prior art. Additionally, in essence, Applicant’s argument alleging that no modifications can be made to a reference if “maintaining the task and the effect” of the reference would preclude the use of 35 U.S.C 103 in any prosecution. As 35 U.S.C 103 is utilized to make rejections based on modification of references as presented, an argument that no modification to a reference can be made will not be found persuasive. 



Applicant also previously alleged the resulting absorber is “entirely different” from Lee such that even in combination with Vail and Kojima, the light absorber is not recognized. Again, Applicant has not further addressed the argument, considered the Office’s position regarding said argument, or provided any of the requested support or evidence to conclude the absorbers are different. The Office’s position regarding this argument is therefore maintained. 

Applicant previously made arguments against Lee’s bandgap and wavelength absorption. Examiner addressed said arguments in detail in the previous action. Applicant fails to address the Examiner’s position. The argument against Lee alone in regards to the band gap and wavelength absorption is an attack against Lee alone and does not consider the combination of references on record. As such, the argument is not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 10, 11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al “Efficient Hybrid Solar Cells Based on Meso-Superstructured Organometal Halide Perovskites” (hereinafter Lee) in view of US 20140134791 by Vail et al (hereinafter Vail), Kojima et al “Organometal Halide Perovskites as Visible-Light Sensitizers for Photovoltaic Cells” (hereinafter Kojima), WO 2011110869 by Snaith et al (hereinafter Snaith), and US 20120211730 by Kasama et al (hereinafter Kasama). 

Regarding Claim 1, Lee discloses a manufacturing method of forming a solar cell (abstract) including disposing a porous alumina support layer on a first electrode (Fig. 1(A) teaching the claimed “b) manufacturing a porous support layer on a first electrode”) and coating a perovskite solution thereon (Fig. 1A).  

Modified Lee is silent as to the thickness of the porous support layer. 

However, Snaith discloses porous support layers in solid state organic/inorganic cells may be between 0.05-100 microns and will depend on the photon-capture efficiency of the photo-sensitizer ([0125]-[0126] teaching the claimed “having a thickness of between 600 nm and 1 micron”). 

Therefore, a skilled artisan would appreciate a routine and conventional thickness of the porous support should be between 0.05-100 microns, as taught by Snaith, such that no more than routine optimization would be required to arrive at the claimed thickness range. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

The perovskite solution may be a mixed halide perovskite wherein two perovskites are contained within the solution processed in a precursor solution and spin-coated onto the alumina (page 644 paragraph 2-3). Lee does not disclose how the precursor solution is formed in detail thereby being silent to forming a singular solution for the first perovskite and a singular solution for the second perovskite then mixing the two solutions together to form a solution including both perovskites. 

However, mixed solution processing is no more than routine and conventional in the art. Vail discloses forming a metal/mixed-metal selenide solution for a semiconductor layer wherein a first solution is formed including a first component, a second solution is formed including a second component then the first and second solutions are mixed together resulting in a final solution which includes both components. The final solution is then used in a solution process to form a semiconductor layer on a substrate (Abstract). 



	In combination, modified Lee renders obvious the formation of a first solution including the first perovskite dispersed in a solvent (Lee Page 644 Paragraph 2-3 and Vail Abstract teaching the claimed “a-1) preparing a first solution comprising organic-metal halide and a first solvent”) and formation of a second solution including the second perovskite dispersed in a solvent (Lee Page 644 Paragraph 2-3 and Vail Abstract teaching the claimed “a-2) preparing a second solution comprising organic-metal halide and a second solvent”) then mixing the two solutions together to form the precursor solution for deposition on the alumina layer (Lee Page 644 Paragraph 2-3 and Vail Abstract teaching the claimed “a-3) mixing the first solution and the second solution thereby preparing a mixed solution in which the organic-metal halides are mixed and dissolved in a mixed solvent of the first solvent and the second solvent”). 

Of the mixed halide perovskite, one perovskite would be CH3NH3PbCl3 ([0132]-[0136] teaching the claimed “satisfying chemical formula 2” as A would correspond to a monovalent organic ammonium ion, M would correspond to lead being a divalent metal ion and X being Cl in the formula disclosed by Lee).Therefore, inclusion of the chloride-based perovskite in the second solution would result in the chloride-based perovskite being included in the mixed solution. 



However, Kojima discloses bromide organometallic perovskites may be used to form sensitizers in DSSC (see Page 6050 Paragraphs 1 and 2). 

Therefore, a skilled artisan would appreciate when making the explicitly mixed-halogen perovskite disclosed by Lee, any known halide perovskites which are used to form sensitizers in DSSC, including either iodide as disclosed by Lee or bromide as disclosed by Kojima, the selection of a known material based on its suitability for its intended use, in the instant case a organometallic halide perovskite for a sensitizer, supports a prima facie obviousness determination (see MPEP 2144.07). 

In combination, modified Lee renders obvious the claimed “satisfying chemical formula 1” as the resulting first halide component would be CH3NH3PbBr3 (Kojima Page 6050 Paragraph 1 and 2) wherein A would correspond to the monovalent ammonium ion, M would correspond to lead being a divalent metal ion, and X being Br in the formula disclosed by modified Lee.

In combination, the first perovskite and second perovskite in solution would be present in the resulting mixed solution, reading on the claimed “wherein the mixed solution comprises the organic-metal halide satisfying Chemical Formula 1, the organic-metal halide satisfying Chemical Formula 2, the first solvent and the second solvent”. Modified Lee discloses the solvent may be N, N-dimethylformamide (Lee Page 644 Paragraph 3 teaching the claimed “the second solvent being the same or different from the first solvent”). 

1 and X2 are I and Br wherein m is a number between 0.01 and 0.99 ([0132]-[0134]). As the resulting solution is structurally indistinct from the instant perovskite, it is the Office’s position that the solution renders obvious the claimed “wherein the solid solution has a light absorption wavelength of 540 nm to 790 nm when X1 is I and X2 is Br in Chemical Formula 3, and the solid solution has a light absorption wavelength of 410 nm to 520 nm when X1 is Cl and X2 is Br in Chemical Formula 3” as the instant disclosure provides no further limiting requirements to achieve the absorption wavelength other than selection of the perovskite materials. 

Modified Lee discloses a hole transport material is spin-coated, thereby necessarily being in solution form (Lee Page 645 Paragraph 1 teaching the claimed “d) applying and drying a hole transport solution in which an organic hole transport material is dissolved to form a hole transport layer”). 
 
Modified Lee fails to disclose the hole transport layer is formed from the list of materials as set forth in Claim 1. 




Modified Lee discloses a top electrode (see Fig. 1 teaching the claimed “forming a second electrode on the hole transporter layer”) but fails to disclose it being formed of the materials listed in Claim 1. 

However, Snaith discloses top electrodes for perovskite solar cells may include gold (Au cathode Fig. 1 teaching the claimed “formed of gold”). The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).

	Regarding Claim 7, modified Lee discloses different solvents may be used when forming different halide perovskites (see Kojima Page 1 Paragraph 2-3). DMF and GBL are used when forming different perovskite solutions, therefore, it would be obvious to use either of DMF or GBL when forming each of the first and second solutions, rendering obvious the claimed “wherein the second solvent is different than the first solvent”).  

	Regarding Claim 10, modified Lee discloses the solutions are formed of the perovskites in the solvent (Lee Page 644 Paragraph 3) such that the first and second solutions would necessarily consist of the perovskite component and solvent, rendering obvious the claimed “wherein the first solution consists of the organic-metal halide and the first solvent, the second solution consists of the organic-

	Regarding Claim 11, modified Lee discloses different solvents may be used when forming different halide perovskites (see Kojima Page 1 Paragraph 2-3). DMF and GBL are used when forming different perovskite solutions, therefore, it would be obvious to use either of DMF or GBL when forming each of the first and second solutions, rendering obvious the claimed “wherein the second solvent is different than the first solvent”).

	Regarding Claim 13, modified Lee discloses the use of PTAA as the hole transport layer (Kasama [0118]) and gold as the second electrode (Snaith Fig. 1 teaching the claimed “wherein the organic hole transport material consists of PTAA and the second electrode is made of gold”). 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over modified Lee as applied to claim 1 above, and further in view of US 20100305320 by Lee (hereinafter Lee ‘320).  

Regarding Claim 8, modified Lee discloses the limitations of Claim 1 and further discloses the desire of crystallization (for example Kojima Page 1 Paragraph 1) which results in the perovskite structure, however, fails to disclose the use of anti-solvent crystallization. 

However, Lee ‘320 discloses known methods of crystallization from a solution including but not limited to cooling, anti-solvent and evaporative crystallization ([0003]). 



In combination, the anti-solvent would be applied after deposition of the solution on the alumina, rendering obvious the claimed “wherein after applying the mixed solution and before drying the mixed solution in step c), contacting the applied mixed solution with a non-solvent is performed by applying the non-solvent”. 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over modified Lee as applied to claim 8 above, and further in view of US 20090264488 by Cooper et al (hereinafter Cooper). 

Regarding Claim 9, modified Lee discloses the limitations of Claim 8 but is silent as to what material may be used as the anti-solvent in crystallization.

However, Cooper discloses when inducing anti-solvent crystallization in a solution wherein DMF is the solvent, toluene is a viable selection for the anti-solvent ([0107] teaching the claimed “wherein the non-solvent is selected from the group consisting of toluene”). 

A skilled artisan would therefore appreciate toluene may be used as the anti-solvent to induce crystallization of the mixed perovskite in solution, as taught by Cooper, as it is a viable anti-solvent for solutions having DMF as a solvent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721